NEGATIVE ELECTRODE ACTIVE MATERIAL AND POWER STORAGE DEVICE

Primary Examiner: Gary Harris 		Art Unit: 1727       September 21, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/14/2021 was considered by the examiner.

Drawings
3.	The drawings were received on 11/10/2020.  These drawings are acceptable.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.





Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 2-4 & 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakazi et al. US 2011/0212363.
  	As to Claim 2, Yamakazi discloses a power storage device (system) comprising: a positive electrode [0026]; and a negative electrode comprising a negative electrode current collector and a negative electrode active material layer [0039].  Wherein the negative electrode active material layer comprising: a first active material comprising: a first region comprising silicon; a second region comprising silicon oxide; and a third region comprising amorphous silicon [0055].  A second active material comprising a carbon-based material ([0010, 0026], Claim 9 & 17).  
 	As to Claim 3, Yamakazi discloses the power storage device according to claim 2, wherein the first region is surrounded by the second region [0015].  
 	As to Claim 4, Yamakazi discloses the power storage device according to claim 2, wherein the second region is surrounded by the third region (crystalline silicon, silicon oxide and amorphous silicon) [0015].  
	As to Claim 9, Yamakazi discloses the power storage device according to claim 2, wherein the silicon in the first region of the negative electrode active material layer is in contact with the negative electrode current collector (see abstract and title).  
 	As to Claim 10, Yamakazi discloses the power storage device according to claim 2, wherein the silicon oxide of the negative electrode active material layer is in contact with the negative electrode current collector (see abstract and title).  
 	As to Claim 11, Yamakazi discloses a power storage device comprising: a positive electrode [0026].  A negative electrode comprising a negative electrode current collector and a negative electrode active material layer [0039].  Wherein the negative electrode active material layer comprising: a first active material comprising: a first region comprising at least one element selected from Si, a second region comprising oxygen (oxide, [0020]) and an element same as the element in the first region (silicon oxide); and a third region comprising amorphous silicon [0027], a second active material comprising a carbon-based material ([0010, 0026] & Claim9).  
 	As to Claim 12, Yamakazi discloses the power storage device according to claim 11, wherein the first region is surrounded by the second region [0027-0028].  
 	As to Claim 13, Yamakazi discloses the power storage device according to claim 11, wherein the second region is surrounded by the third region [0026-0028].  

Allowable Subject Matter
6.	Claims 5-8 & 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Claim 5 requires the power storage device according to claim 2, wherein a crystallite size of the silicon is larger than or equal to 1 nm and smaller than or equal to 10 nm.  
 	Claim 6 requires the power storage device according to claim 5, wherein the crystallite size of the silicon is larger than or equal to 2 nm and smaller than or equal to 5 nm.  
 	Claim 7 requires the power storage device according to claim 5, wherein the crystallite size is measured by an X-ray diffraction method.  
 	Claim 8 requires the power storage device according to claim 2, wherein an atomic ratio of silicon and oxygen of the silicon oxide is expressed as Si:O = x:y and the silicon oxide comprises a region of x < y.  
 	Claim 14 requires the power storage device according to claim 11, wherein a crystallite size of the silicon is larger than or equal to 1 nm and smaller than or equal to 10 nm.  
 	Claim 15 requires the power storage device according to claim 14, wherein the crystallite size of the silicon is larger than or equal to 2 nm and smaller than or equal to 5 nm.  
 	Claim 16 requires the power storage device according to claim 14, wherein the crystallite size is measured by an X-ray diffraction method.
 	The above claims provide sufficient specificity when added to the base claim and any intervening claim and do not appear to be obvious to modify given the art made of record.

7.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727